Citation Nr: 1618621	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-38 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from February 1994 to February 1998.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral pes planus, a low back condition, a cervical spine condition, a left ankle condition, sinusitis, and bilateral plantar fasciitis.  The Veteran appealed the denials of service connection for sinusitis, left ankle disability, left foot plantar fasciitis, cervical spine disability, and low back disability.  See November 2009 notice of disagreement; September 2010 VA Form 9.

In January 2013, the Board denied the Veteran's claim of service connection for sinusitis, left ankle disability, and left foot plantar fasciitis, and remanded the issues of service connection for lumbar spine disability and cervical spine disability for further development.

The Board adjudicated the cervical spine appeal in a January 2014 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2014 the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the January 2014 decision, and remanded the claims of service connection for lumbar spine and cervical spine conditions to the Board for action consistent with the terms of the JMR.  

In February 2015, the Board granted service connection for degenerative disc disease of the lumbar spine and remanded the issue of service connection for a cervical spine disorder for further development.  This grant of service connection for a low back condition was effectuated in a May 2015 rating decision.

In September 2015, the Board again remanded this case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is necessary in this case because the November 2015 medical opinion was incomplete.  The Veteran has a right as a matter of law to compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The November 2015 opinion only addressed the question of direct service connection.  As noted in the February 2015 and September 2015 remands, the Veteran's claim of service connection for a cervical spine disability includes a claim of service connection for a cervical spine disability secondary to his service-connected lumbar spine disability.  These remands asked for medical opinions on both direct and secondary service connection.  As such, there has not been compliance with the February 2015 and September 2015 remand instructions and another remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA cervical spine examination by an examiner who has not previously examined him.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.  


a.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine condition was caused by his service connected lumbar spine condition.  

b.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine condition was chronically worsened beyond its natural progression by his service-connected lumbar spine disability.

If the examiner finds that his cervical spine condition has been chronically worsened beyond its natural progression by his service-connected lumbar spine condition, then the examiner must indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of such worsening.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Ensure that the examination reports are in compliance with the directives of this Remand.  If the reports are not in compliance, take immediate corrective action.

3.  Then, readjudicate the Veteran's claim which is the subject of this remand.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

